DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is object to because:
2.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrases “Example techniques,” and “In an example implementation”. The abstract should not contain “Example techniques,” and “In an example implementation”.  Correction is required.

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handman et al. (U.S. Patent Application Publication No. 2006/0212444) [As disclosed on the IDS filed 9/2/2021].
As to claim 1, Handman et al. teaches a computing system of a streaming audio service (See Handman et al., Figures 1 and 2a-2b; Also see paragraphs 50-51 and 59, wherein Handman discloses “music discovery service” which is read on “streaming audio service”), the computing system comprising: 
at least one communications interface (See Handman et al., Figures 2a-2b and paragraphs 35-42, 51 and 142, wherein Handman discloses a GUI read on “communications interface”); at least one processor; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor (See Handman et al., Figure 1 and  paragraph 31, wherein Handman discloses “18. Terminals 102, 104 and 106, playlist server 108 and content server 118, may include a processor, memory and other conventional electronic components and may be programmed with processor-executable instructions to facilitate communication via network 110 and perform aspects of the invention”) such that the computing system is configured to: 
receive, via the at least one communications interface from a first controller interface on a first mobile device (See Handman et al., Figures 2a-2b and paragraphs 35-42, 51 and 142, wherein Handman discloses a GUI (communications interface) and “In ‘Obtain Feedback’ step 1212, the user selectively provides feedback about a content object through graphical user interface 208”), data representing a positive preference for a first audio track  (See Handman et al., paragraph 69, wherein Handman discloses “Content pop-up menu 800 also includes menu choices such as "I Like It" menu choice 810 and "I Don't Like It" menu choice 812. "I Like It" menu choice 810 and "I Don't Like It" menu choice 812 enable the user to selectively provide, respectively, positive or negative feedback about the current song or other content object”), wherein the first controller interface is associated with a particular user account of the streaming audio service (See Handman et al., paragraphs 50-51 and 59, wherein Handman discloses “music discovery service” which is read on “streaming audio service”. Also see paragraphs 47 and 50, wherein Handman discloses “user accounts”); 
store, in a preference database corresponding to the particular user account of the streaming audio service, data representing the positive preference for the first audio track (See Handman et al., paragraphs 62, 69, 142, 145 and 152-154, wherein Handman discloses “Content pop-up menu 800 also includes menu choices such as ‘I Like It’ menu choice 810 and ‘I Don't Like It’ menu choice 812. ‘I Like It’ menu choice 810 and ‘I Don't Like It’ menu choice 812 enable the user to selectively provide, respectively, positive or negative feedback about the current song or other content object. If the user selects "I Like It" menu choice 810, then feedback indicator 336 in the shape of, for example, a "thumbs-up" sign is displayed on graphic user interface 208 (FIG. 3d))”), the preference database corresponding to the particular user account comprising data representing respective positive preferences for multiple audio tracks (See Handman et al., paragraphs 62, 69, 142, 145 and 152-154, wherein Handman discloses “The feedback stored in ‘Store Feedback’ {read on preference database} step 1802 may be positive, negative, or neutral”); 
generate a playlist comprising the first audio track and one or more second audio tracks that are based on audio tracks indicated in the preference data corresponding to the particular user account (See Handman et al., paragraphs 3, 51, 54, 63, 75, 149 and 150-154, wherein Handman discloses "Generate Playlist Using Feedback and Contextual Information" step 1808, a playlist is generated by playlist server 108 that accounts for negative, positive, and neutral feedback provided in that particular context”); and 
cause, via the at least one communications interface, at least one playback device of a media playback system to play back at least a portion of the generated playlist (See Handman et al., paragraphs 3, 46-47, 51, 54, 63, 75, 140, 149 and 150-154, wherein Handman discloses “FIG. 3c, graphical user interface 208 also features volume control 340, playback controls 342, "Help" button 344, "Share" button 346, "Account" button 348 and "Guide" button 350. Volume control 340 adjusts the audible volume of content objects having audio that are provided to the user in accordance with embodiments of the invention. Playback controls 342 allow the user to pause or resume the playing of content objects. Playback controls 342 also allow the user to terminate playing of the current content object in favor of another content object”).  

As to claim 10, Handman et al. teaches a tangible, non-transitory computer-readable medium comprising program instructions that are executable by at least one processor (See Handman et al., Figures 1 and 2a-2b; Also see paragraphs 50-51 and 59) such that a computing system is configured to: 
receive, via at least one communications interface from a first controller interface on a first mobile device (See Handman et al., Figures 2a-2b and paragraphs 35-42, 51 and 142, wherein Handman discloses a GUI (communications interface) and “In ‘Obtain Feedback’ step 1212, the user selectively provides feedback about a content object through graphical user interface 208”), data representing a positive preference for a first audio track, wherein the first controller interface is associated with a particular user account of a streaming audio service (See Handman et al., paragraph 69, wherein Handman discloses “Content pop-up menu 800 also includes menu choices such as "I Like It" menu choice 810 and "I Don't Like It" menu choice 812. "I Like It" menu choice 810 and "I Don't Like It" menu choice 812 enable the user to selectively provide, respectively, positive or negative feedback about the current song or other content object”); 
store, in a preference database corresponding to the particular user account of the streaming audio service (See Handman et al., paragraphs 62, 69, 142, 145 and 152-154, wherein Handman discloses “Content pop-up menu 800 also includes menu choices such as ‘I Like It’ menu choice 810 and ‘I Don't Like It’ menu choice 812. ‘I Like It’ menu choice 810 and ‘I Don't Like It’ menu choice 812 enable the user to selectively provide, respectively, positive or negative feedback about the current song or other content object. If the user selects "I Like It" menu choice 810, then feedback indicator 336 in the shape of, for example, a "thumbs-up" sign is displayed on graphic user interface 208 (FIG. 3d))”), data representing the positive preference for the first audio track, the preference database corresponding to the particular user account comprising data representing respective positive preferences for multiple audio tracks (See Handman et al., paragraphs 62, 69, 142, 145 and 152-154, wherein Handman discloses “The feedback stored in ‘Store Feedback’ {read on preference database} step 1802 may be positive, negative, or neutral”); 
generate a playlist comprising the first audio track and one or more second audio tracks that are based on audio tracks indicated in the preference data corresponding to the particular user account (See Handman et al., paragraphs 3, 51, 54, 63, 75, 149 and 150-154, wherein Handman discloses "Generate Playlist Using Feedback and Contextual Information" step 1808, a playlist is generated by playlist server 108 that accounts for negative, positive, and neutral feedback provided in that particular context”); and 
cause, via the at least one communications interface, at least one playback device of a media playback system to play back at least a portion of the generated playlist (See Handman et al., paragraphs 3, 46-47, 51, 54, 63, 75, 140, 149 and 150-154, wherein Handman discloses “FIG. 3c, graphical user interface 208 also features volume control 340, playback controls 342, "Help" button 344, "Share" button 346, "Account" button 348 and "Guide" button 350. Volume control 340 adjusts the audible volume of content objects having audio that are provided to the user in accordance with embodiments of the invention. Playback controls 342 allow the user to pause or resume the playing of content objects. Playback controls 342 also allow the user to terminate playing of the current content object in favor of another content object”).  

As to claim 15, Handman et al. teaches a method to be performed by a computing system (See Handman et al., Figures 1 and 2a-2b; Also see paragraphs 50-51 and 59), the method comprising:
receiving, via at least one communications interface from a first controller interface on a first mobile device, data representing a positive preference for a first audio track (See Handman et al., Figures 2a-2b and paragraphs 35-42, 51 and 142, wherein Handman discloses a GUI (communications interface) and “In ‘Obtain Feedback’ step 1212, the user selectively provides feedback about a content object through graphical user interface 208”), wherein the first controller interface is associated with a particular user account of a streaming audio service (See Handman et al., paragraph 69, wherein Handman discloses “Content pop-up menu 800 also includes menu choices such as "I Like It" menu choice 810 and "I Don't Like It" menu choice 812. "I Like It" menu choice 810 and "I Don't Like It" menu choice 812 enable the user to selectively provide, respectively, positive or negative feedback about the current song or other content object”); 
storing, in a preference database corresponding to the particular user account of the streaming audio service (See Handman et al., paragraphs 62, 69, 142, 145 and 152-154, wherein Handman discloses “Content pop-up menu 800 also includes menu choices such as ‘I Like It’ menu choice 810 and ‘I Don't Like It’ menu choice 812. ‘I Like It’ menu choice 810 and ‘I Don't Like It’ menu choice 812 enable the user to selectively provide, respectively, positive or negative feedback about the current song or other content object. If the user selects "I Like It" menu choice 810, then feedback indicator 336 in the shape of, for example, a "thumbs-up" sign is displayed on graphic user interface 208 (FIG. 3d))”),  data representing the positive preference for the first audio track, the preference database corresponding to the particular user account comprising data representing respective positive preferences for multiple audio tracks (See Handman et al., paragraphs 62, 69, 142, 145 and 152-154, wherein Handman discloses “The feedback stored in ‘Store Feedback’ {read on preference database} step 1802 may be positive, negative, or neutral”); 
generating a playlist comprising the first audio track and one or more second audio tracks that are based on audio tracks indicated in the preference data corresponding to the particular user account (See Handman et al., paragraphs 3, 51, 54, 63, 75, 149 and 150-154, wherein Handman discloses "Generate Playlist Using Feedback and Contextual Information" step 1808, a playlist is generated by playlist server 108 that accounts for negative, positive, and neutral feedback provided in that particular context”); and
causing, via the at least one communications interface, at least one playback device of a media playback system to play back at least a portion of the generated playlist (See Handman et al., paragraphs 3, 46-47, 51, 54, 63, 75, 140, 149 and 150-154, wherein Handman discloses “FIG. 3c, graphical user interface 208 also features volume control 340, playback controls 342, "Help" button 344, "Share" button 346, "Account" button 348 and "Guide" button 350. Volume control 340 adjusts the audible volume of content objects having audio that are provided to the user in accordance with embodiments of the invention. Playback controls 342 allow the user to pause or resume the playing of content objects. Playback controls 342 also allow the user to terminate playing of the current content object in favor of another content object”).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-7, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Handman et al. (U.S. Patent Application Publication No. 2006/0212444) [As disclosed on the IDS filed 9/2/2021], in view of Sharkey (U.S. Patent Application Publication No. 2014/0019596).
As to claims 2, 11-14 and 16, Handman et al. teaches generating playlists based on user feedback. Handman et al. also teaches while the one or more playback devices are playing the first audio track, cause the first controller interface to display metadata associated with the first audio track and a control selectable to indicate the positive preference for the first audio track (See Handman et al., paragraphs 62, 69, 142, 145 and 152-154, wherein Handman discloses “Content pop-up menu 800 also includes menu choices such as ‘I Like It’ menu choice 810 and ‘I Don't Like It’ menu choice 812. ‘I Like It’ menu choice 810 and ‘I Don't Like It’ menu choice 812 enable the user to selectively provide, respectively, positive or negative feedback about the current song or other content object. If the user selects "I Like It" menu choice 810, then feedback indicator 336 in the shape of, for example, a "thumbs-up" sign is displayed on graphic user interface 208 (FIG. 3d))”). Handman et al. however, is silent regarding a third user generating a playlist. Specifically, Handman et al. does not explicitly teach receive, via the at least one communications interface from a third controller interface on a third mobile device, data representing a request to play back audio content comprising the first audio track on one or more playback devices of the media playback system, wherein the third controller interface is associated with an additional user account of the streaming audio service.
Sharkey teaches dynamic playlist for mobile computing device (See abstract), in which he teaches receive, via the at least one communications interface from a third controller interface on a third mobile device, data representing a request to play back audio content comprising the first audio track on one or more playback devices of the media playback system, wherein the third controller interface is associated with an additional user account of the streaming audio service (See Sharkey, paragraphs 5-8, 22, 39, 44, 46-47 and 58, wherein Sharkey discloses “in some implementations, if it is determined that multiple mobile computing devices are within a defined geographic proximity (e.g., several people with mobile computing devices may be gathered at a party or other location), one or more playlists of media items can be generated based on a set of media preferences shared between the users of the multiple mobile computing devices” and “determines that another (e.g., a third) mobile computing device is nearby, the media preference determiner 122 can determine updated shared media preferences between the user of the mobile computing device 102a, the user of the mobile computing device 102b, and the user of the third mobile computing device.” Sharkey discloses multiple user devices that are able to create playlists based on preferences/feedback).
Handman et al. and Sharkey are from the analogous art of managing multimedia content.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Handman et al. and Sharkey to have combined Handman et al. and Sharkey.  The motivation to combine Handman et al. and Sharkey is to provide systems and techniques by which different users of computing devices may share media information (See Sharkey, paragraph 4).  Therefore, it would have been obvious to one skilled in the art to combine Handman et al. and Sharkey.
  
As to claims 3, 12, and 17, Handman et al. as modified, teaches wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the computing system is configured to: receive, via the at least one communications interface from a network device, data representing a request to play back a playlist comprising the first audio track on one or more playback devices of the media playback system, wherein the network device is associated with an additional user account of the streaming audio service (See Sharkey, paragraphs 5-8, 22, 39, 44, 46-47 and 58, wherein Sharkey discloses “determines that another (e.g., a third) mobile computing device is nearby, the media preference determiner 122 can determine updated shared media preferences between the user of the mobile computing device 102a, the user of the mobile computing device 102b, and the user of the third mobile computing device.” Sharkey discloses multiple user devices that are able to create playlists based on preferences/feedback); and while the one or more playback devices are playing the first audio track, cause the network device to output metadata associated with the first audio track (See Sharkey, paragraphs 6-7, 11, 24, 39-44 and 63, wherein Sharkey discloses “To generate the playlist 302, metadata is accessed for each media item included in the media library 304, where the metadata indicates characteristics of a respective media item. A mutual interest score is determined for each of the media items included in the media library 304 based on the accessed metadata and the overlapping preferences 310”).

As to claims 4, 13, and 18, Handman et al. as modified, teaches wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the computing system is configured to: receive, via the at least one communications interface from a second controller interface on a second mobile device, data representing a positive preference for a third audio track (See Handman et al., paragraph 69, wherein Handman discloses “Content pop-up menu 800 also includes menu choices such as "I Like It" menu choice 810 and "I Don't Like It" menu choice 812. "I Like It" menu choice 810 and "I Don't Like It" menu choice 812 enable the user to selectively provide, respectively, positive or negative feedback about the current song or other content object”. Also see Sharkey, paragraphs 5-8, 22, 39, 42-44, 52-56 and 58, wherein Sharkey discloses “in some implementations, if it is determined that multiple mobile computing devices are within a defined geographic proximity (e.g., several people with mobile computing devices may be gathered at a party or other location), one or more playlists of media items can be generated based on a set of media preferences shared between the users of the multiple mobile computing devices” and “the second playlist may be generated based on the shared media preferences and on a media library associated with the mobile computing device 102b, such that each media item included in the second playlist is included in the media library associated with the mobile computing device 102b”); store, in the preference database corresponding to the particular user account of the streaming audio service, data representing the positive preference for the third audio track; and add the third audio track to the generated playlist (See Handman et al., paragraph 69, wherein Handman discloses “Content pop-up menu 800 also includes menu choices such as "I Like It" menu choice 810 and "I Don't Like It" menu choice 812. "I Like It" menu choice 810 and "I Don't Like It" menu choice 812 enable the user to selectively provide, respectively, positive or negative feedback about the current song or other content object”. Also see Sharkey, paragraphs 5-8, 22, 39, 44, 46-47 and 58, wherein Sharkey discloses “determines that another (e.g., a third) mobile computing device is nearby, the media preference determiner 122 can determine updated shared media preferences between the user of the mobile computing device 102a, the user of the mobile computing device 102b, and the user of the third mobile computing device.” Sharkey discloses multiple user devices that are able to create playlists based on preferences/feedback);).    

As to claims 5, 14, and 19, Handman et al. as modified, teaches wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the computing system is configured to: after adding the third audio track to the generated playlist, determine one or more additional audio tracks based on the third audio track (See Handman et al., Figures 2a-2b and paragraphs 35-42, 51 and 142, wherein Handman discloses a GUI (communications interface) and “In ‘Obtain Feedback’ step 1212, the user selectively provides feedback about a content object through graphical user interface 208”. Also see Sharkey, paragraphs 5-8, 22, 39, 42-44, 52-56 and 58, wherein Sharkey discloses “in some implementations, if it is determined that multiple mobile computing devices are within a defined geographic proximity (e.g., several people with mobile computing devices may be gathered at a party or other location), one or more playlists of media items can be generated based on a set of media preferences shared between the users of the multiple mobile computing devices” and “the second playlist may be generated based on the shared media preferences and on a media library associated with the mobile computing device 102b, such that each media item included in the second playlist is included in the media library associated with the mobile computing device 102b”); and add the determined one or more additional audio tracks to the generated playlist (See Handman et al., figure 5 and paragraphs 15 and 55-57, wherein Handman discloses “‘Add More Music’ menu choice 402 enables the user to selectively modify the input seed corresponding to the current station. FIG. 5 depicts ‘Add More Music’ panel 500 that appears on graphical user interface 208 after the user has selected ‘Add More Music’ menu choice 402”).    

As to claims 6, and 20, Handman et al. as modified, teaches wherein the program instructions that are executable by the at least one processor such that the computing system is configured to cause the at least one playback device of the media playback system to play back at least the portion of the generated playlist comprise program instructions that are executable by the at least one processor such that the computing system is configured to: stream, via the at least one communications interface, data representing audio tracks in the generated playlist to at least one playback device (See Handman et al., paragraphs 3, 46-47, 51, 54, 63, 75, 140, 149 and 150-154, wherein Handman discloses “FIG. 3c, graphical user interface 208 also features volume control 340, playback controls 342, "Help" button 344, "Share" button 346, "Account" button 348 and "Guide" button 350. Volume control 340 adjusts the audible volume of content objects having audio that are provided to the user in accordance with embodiments of the invention. Playback controls 342 allow the user to pause or resume the playing of content objects. Playback controls 342 also allow the user to terminate playing of the current content object in favor of another content object.” Also see Sharkey, paragraphs 4, 12, 27, 44 and 86, wherein Sharkey discloses “include receiving input from the user of the portable computing device with respect to the playlist of media items and causing the media items to be played in the proximity of the portable computing device in response to the received input. Causing the media items to be played can also comprise causing the media items to be played on the portable computing device, or on a third-party amplified music system, including by causing the server system to stream the media items to the third-party amplified music system without passing through the portable computing device. Finally, reporting information that identifies a location of the portable computing device can be performed in response to receiving a manual user check in that identifies a venue at which the user is located”).   

As to claim 7, Handman et al. as modified, teaches convert the positive preference for the first audio track from a first preference format of the media playback system to a second preference format of the streaming audio service (See Handman et al., paragraph 69, wherein Handman discloses “Content pop-up menu 800 also includes menu choices such as "I Like It" menu choice 810 and "I Don't Like It" menu choice 812. "I Like It" menu choice 810 and "I Don't Like It" menu choice 812 enable the user to selectively provide, respectively, positive or negative feedback about the current song or other content object”. Also see Sharkey, paragraphs 5-8, 22, 39, 42-44, 52-56 and 58, wherein Sharkey discloses “in some implementations, if it is determined that multiple mobile computing devices are within a defined geographic proximity (e.g., several people with mobile computing devices may be gathered at a party or other location), one or more playlists of media items can be generated based on a set of media preferences shared between the users of the multiple mobile computing devices” and “the second playlist may be generated based on the shared media preferences and on a media library associated with the mobile computing device 102b, such that each media item included in the second playlist is included in the media library associated with the mobile computing device 102b”).   

9.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Handman et al. (U.S. Patent Application Publication No. 2006/0212444) [As disclosed on the IDS filed 9/2/2021], in view of Sharkey (U.S. Patent Application Publication No. 2014/0019596), in further view of Vinna et al. (U.S. Patent Application Publication No. 2014/0229894).
	As to claim 8, Handman et al. as modified, teaches “Content pop-up menu 800 also includes menu choices such as "I Like It" menu choice 810 and "I Don't Like It" menu choice 812. "I Like It" menu choice 810 and "I Don't Like It" menu choice 812 enable the user to selectively provide, respectively, positive or negative feedback about the current song or other content object” (See Handman et al., paragraph 69). Paragraph 39 of Handman also discloses using thumbs up and thumbs down (read on non-numerical preference format. Handman et al. as modified, however, does not explicitly teach wherein the program instructions that are executable by the at least one processor such that the computing system is configured to convert the positive preference for the first audio track from the first preference format of the media playback system to the second preference format of the streaming audio service comprise program instructions that are executable by the at least one processor such that the computing system is configured to: convert between a first non-numerical preference format indicating a positive preference for the first audio track to a second non-numerical preference format indicating a positive preference for the first audio track.
Vinna et al. teaches systems and method for generating playlists based on user feedback (See abstract), in which he teaches wherein the program instructions that are executable by the at least one processor such that the computing system is configured to convert the positive preference for the first audio track from the first preference format of the media playback system to the second preference format of the streaming audio service comprise program instructions that are executable by the at least one processor such that the computing system is configured to: convert between a first non-numerical preference format indicating a positive preference for the first audio track to a second non-numerical preference format indicating a positive preference for the first audio track (See Vinna et al., paragraphs 19-20, 39-47 and 64-67, wherein Vinna discloses “the feedback selection 426 is depicted as a ‘thumbs up’ and is accordingly associated with a positive rating (and with converting the selected song into a seed song), and the feedback selection 427 is depicted as an ‘X’ and is accordingly associated with a selection to remove the corresponding song. It should be appreciated that the feedback selection 426, 427 can be depicted according to other conventions. For example, the feedback selections 426, 427 can be up and down arrows and/or can include text. For further example, the feedback selections 426, 427 can be a sliding scale that enables users to rate any of the songs of the playlist interface 400”).   
Handman et al. as modified and Vinna et al. are from the analogous art of generating playlists. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Handman et al. as modified and Vinna et al. to have combined Handman et al. as modified and Vinna et al.. The motivation to combine Handman et al. as modified and Vinna et al. is to provide  a method that receives feedback from a user, for one of the plurality of songs and creates and/or modifies a playlist according to the feedback (See Vinna et al., paragraphs 1-6). Therefore, it would have been obvious to one skilled in the art to combine Handman et al. as modified and Vinna et al..

As to claim 9, Handman et al. as modified, teaches wherein the program instructions that are executable by the at least one processor such that the media playback system is configured to convert the positive preference for the first audio track from the first preference format of the media playback system to the second preference format of the streaming audio service comprise program instructions that are executable by the at least one processor such that the media playback system is configured to: convert between a numerical preference format indicating a positive preference for the first audio track to a non-numerical preference format indicating a positive preference for the first audio track (See Handman et al., paragraphs 3, 46-47, 51, 54, 63, 75, 140, 149 and 150-154, wherein Handman discloses “FIG. 3c, graphical user interface 208 also features volume control 340, playback controls 342, "Help" button 344, "Share" button 346, "Account" button 348 and "Guide" button 350. Volume control 340 adjusts the audible volume of content objects having audio that are provided to the user in accordance with embodiments of the invention. Playback controls 342 allow the user to pause or resume the playing of content objects. Playback controls 342 also allow the user to terminate playing of the current content object in favor of another content object.” Also see Vinna et al., paragraphs 19-20, 39-47 and 64-67, wherein Vinna discloses “the feedback selection 426 is depicted as a ‘thumbs up’ and is accordingly associated with a positive rating (and with converting the selected song into a seed song), and the feedback selection 427 is depicted as an ‘X’ and is accordingly associated with a selection to remove the corresponding song. It should be appreciated that the feedback selection 426, 427 can be depicted according to other conventions. For example, the feedback selections 426, 427 can be up and down arrows and/or can include text. For further example, the feedback selections 426, 427 can be a sliding scale that enables users to rate any of the songs of the playlist interface 400”).   

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/3/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164